Name: Council Decision 2009/597/CFSP of 27 July 2009 on the signing and provisional application of the Agreement between the European Union and the Republic of Croatia on the participation of the Republic of Croatia in the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Operation Atalanta)
 Type: Decision
 Subject Matter: criminal law;  defence;  natural environment;  international security;  politics and public safety;  Africa;  Europe;  cooperation policy;  international affairs
 Date Published: 2009-08-04

 4.8.2009 EN Official Journal of the European Union L 202/83 COUNCIL DECISION 2009/597/CFSP of 27 July 2009 on the signing and provisional application of the Agreement between the European Union and the Republic of Croatia on the participation of the Republic of Croatia in the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Operation Atalanta) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 24 thereof, Having regard to the recommendation from the Presidency, Whereas: (1) On 10 November 2008, the Council adopted Joint Action 2008/851/CFSP on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1) (Operation Atalanta). (2) Article 10(3) of that Joint Action provides that detailed modalities for the participation by third States shall be the subject of agreements concluded in accordance with Article 24 of the Treaty. (3) Following authorisation by the Council on 13 September 2004, the Presidency, assisted by the Secretary-General of the Council of the European Union/High Representative for the Common Foreign and Security Policy, negotiated an Agreement between the European Union and the Republic of Croatia on the participation of the Republic of Croatia in Operation Atalanta (the Agreement). (4) The Agreement should be signed, subject to its conclusion. (5) The provisions of the Agreement should be applied on a provisional basis, pending its entry into force, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Agreement between the European Union and the Republic of Croatia on the participation of the Republic of Croatia in the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Operation Atalanta) is hereby approved on behalf of the European Union, subject to the conclusion of the Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the European Union, subject to its conclusion. Article 3 In accordance with Article 10(2) of the Agreement, the Agreement shall be applied on a provisional basis from the date of its signature, pending its entry into force. Article 4 This Decision shall take effect on the day of its adoption. Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 27 July 2009. For the Council The President C. BILDT (1) OJ L 301, 12.11.2008, p. 33.